D       ORIGINAL                                                                       03/03/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 21-0657


                                          DA 21-0657


 STATE OF MONTANA,                                                          FILED
              Plaintiff and Appellee,                                        MAR 0 3 2022
                                                                            Bowen Greenwood
                                                                         Clerk of Supreme Court
                                                                    O   R llyEgRof IVInntana
       v.

DANIEL E. NEWBY,

              Defendant and Appellant.



       Appellant Daniel E. Newby has filed a second motion for a 60-day extension of time
within which to file his opening brief.
       Upon consideration of Appellant's motion for extension of time,
       IT IS HEREBY ORDERED that Appellant's motion for extension is GRANTED.
Appellant has until May 09\ 2022, within which to file his opening brief.
       DATED this    3    day of March, 2022.
                                                  For the Court,




                                                               Chief Justice